
	

114 S1113 IS: To amend title 28, United States Code, to remand certain civil actions transferred by the judicial panel on multidistrict litigation.
U.S. Senate
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1113
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2015
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to remand certain civil actions transferred by the judicial
			 panel on multidistrict litigation.
	
	
 1.Multidistrict litigationSection 1407(a) of title 28, United States Code, is amended— (1)by striking When and inserting (1) When; and
 (2)by adding at the end the following:  (2)Upon a motion of a plaintiff in a civil action described in paragraph (1), if the panel does not remand the action at or before the conclusion of such pretrial proceedings to the district from which it was transferred before the date that is 5 years after the date on which the action is transferred—
 (A)the action shall be remanded to the district court from which it was transferred; and (B)on remand, the district court shall set a schedule for the time for completion of discovery and a trial date for the action in accordance with chapter 23 and the civil justice expense and delay reduction plan of the district court implemented in accordance with that chapter..
 2.Effective dateThe amendment made by section 1 shall apply to any civil action pending in a transferee district court described in section 1407 of title 28, United States Code, on or after August 1, 2010.
		
